Citation Nr: 1532570	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) of the cervical spine, also claimed as neck pain. 

2.  Entitlement to service connection for headaches, claimed as head pain.

3.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a hearing in April 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.   

In September 2011, the Board remanded, in pertinent part, the claims for service connection for headaches, neck pain, and memory loss, for additional development.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  That request was satisfied by an April 2014 Board decision. 

In the April 2014 decision, the Board remanded the issue of service connection for memory loss for further development and denied, in pertinent part, the Veteran's claims for service connection for a cervical spine disability and headaches.  The Veteran appealed the decision denying the claims for service connection for a cervical spine disability and headaches to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In May 2015, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the May 2015 Court order.

The issues of service connection for a cervical spine disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A diagnosed disability associated with memory loss has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard July 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Records from the Social Security Administration (SSA) need not be obtained in this case as the Veteran is receiving retirement benefits and not disability benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran was provided VA medical examinations in June 2009, March 2015, October 2011, November 2011, January 2014, October 2014 and July 2010.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran contends that memory loss was caused by trauma to the head that occurred during service.

There is no competent evidence that the Veteran currently suffers from any diagnosed condition associated with memory loss.  Service treatment records show that the Veteran sustained a hematoma and contusion to the head when he was attacked with a stick in August 1968.  His separation examination in October 1968 did not report any residual problems stemming from that attack, including memory loss.  

Following service, the Veteran was afforded several VA examinations in association with this claim.  In June 2009, the VA examiner found no evidence of any cerebral dysfunction or evidence of any residual from the head injury that occurred in 1968.  An August 2010 VA opinion stated that the Veteran underwent a traumatic brain injury examination in July 2010 and his current mental status examination did not reflect any traumatic brain injury residual; therefore, it was less likely as not that there was any permanent residual from the 1968 head injury.  

During the October 2011 VA examination, symptoms of short and long term memory impairment and impaired abstract thinking were noted.  The examiner stated that neuropsychological testing was needed to evaluate memory functioning.  In a November 2011 VA examination, the Veteran complained of cognitive problems with his short term memory and decreased concentration and attention.  Mental status examination revealed that there were mild complaints of memory loss without objective findings and normal attention, concentration and executive functions were found on examination.  The Veteran was diagnosed as having a head contusion as of August 1968, nontraumatic brain injury.  During the January 2014 and October 2014 VA examinations, the Veteran's symptoms included mild memory loss such as forgetting name directions or recent events.  No mental diagnosis was found on examination.  In March 2015, the Veteran was afforded a neuropsychological evaluation.  Based on the results of the March 2015 evaluation and a review of the record, a VA examiner opined in May 2015 that there was no definitive diagnosis of a cognitive disorder and, therefore, it was less likely than not that the memory complaint was related to the 1968 event in service.  

The medical evidence shows only a symptom of memory loss.  Even after testing, there were no objective findings or diagnosis of any condition associated with this symptom.  A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence that the Veteran has had a diagnosed disability at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran and his wife have submitted statements regarding his problems with memory loss since separation from service, which the Veteran believes is related to the inservice head injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran currently has diagnosed condition associated with memory loss falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In the absence of evidence of a current disability, the preponderance of evidence is against the claim for service connection of memory loss; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for memory loss is denied.


REMAND

Regarding the claims for service connection for a cervical spine disability and headaches, the JMR stated that the October and November 2011 VA examinations were inadequate as they did not comply with the September 2011 remand instructions.  The Board is bound by the findings contained in the JMR, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Per the JMR, the October 2011 VA examination failed to comment on the Veteran's statements that he experienced head and neck pain since his injury in service and did not provide any etiology opinion.  The November 2011 VA also failed to comment on the Veteran's statements that he experienced head and neck pain since his injury in service.  In the opinion provided, the November 2011 VA examiner found that the Veteran's head and neck pain were more likely related to his cervical spondylosis and cervical bulging discs than this August 1968 trauma without providing a reason.  As such, another opinion is necessary in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination(s) by an appropriate VA examiner who has not previously examined the Veteran to determine the nature and etiology of his cervical spine disability and headaches.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his current cervical spine disability and headaches had their onset during, or is related to, active service, to include the in-service August 1968 head trauma.  

The examiner must provide an opinion based on the Veteran's specific case and consider the theory presented by the Veteran.  Consideration should be given to the Veteran's lay statements and the service records.  The examiner is specifically asked to comment on the Veteran's April 2011 testimony that he has experienced head and neck pain since the injury.  The examiner is instructed to accept the Veteran's statements as credible for the purposes of rendering an etiology opinion, unless the Veteran's statements are inconsistent with other objective evidence of record or inconsistent with accepted medical principles.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


